VAN FossaN,
dissenting: I find myself unable to subscribe to the holding of the majority of the Board. I believe the evidence in this case fully spells out a contract between the decedent and his wife which existed throughout all of their married life and was basic in all property accumulations. If such a contract existed, it should be given effect. I cannot subscribe to the narrow view that the exact money contribution of the wife must be traced through each change in property, however obvious it may be that there is merit in the petitioner’s primary contention. I' believe the powers and the duty of the Board are broader than the prevailing opinion would indicate.
As above suggested, the basic issue involved in the case at bar is whether or not a business contract existed between the decedent, Richardson, and his wife. The evidence shows clearly that such a contract was entered into in 1899 and continued until August 15, 1929, the date of the decedent’s death.
All available funds arising from the joint efforts of the parties were invested in real and personal property. To such proceeds were added the petitioner’s distributive share of her father’s estate. In the management of those assets, a strictly business activity, the wife took a major and dominant part. Under the terms of the original agreement the decedent and his wife were to share equally in the results of their endeavors and the consequent profits therefrom.
In the District of Columbia a husband and wife may enter into contracts with each other, Bronson B. Brady, 28 App. D.C. 250; Ellis v. Ellis, 51 App. D.C. 383; 280 Fed. 457; and in event of such a relationship the court will enforce the same as to the respective rights of the parties. Ellis v. Ellis, supra.
*253Since the existence of the contract has been established, it is imma- . terial in whose name the property was held or the enterprise was conducted. John T. Newell, 17 B.T.A. 93; Leonard M. Gunderson, 23 B.T.A. 45; J. Rammer diner, 25 B.T.A. 495. As a matter of fact, however, substantially all of the realty in question was held jointly.
The proof establishes that the three properties in controversy, the Connecticut Avenue, the Grant Hoad, and the Duxbury, were acquired and held pursuant to the contract between the parties. In my opinion but one half of the value of each property should be included in the taxable estate.